Citation Nr: 1825431	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for supraventricular tachycardia (also claimed as paroxysmal atrial fibrillation), and a rating in excess of 10 percent from June 14, 2013 to January 5, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Airforce from July 1985 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010, September 2014, and October 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection for supraventricular tachycardia with an evaluation of 0 percent effective July 2, 2012, a 10 percent rating effective June 14, 2013, and a 30 percent rating effective January 5, 2016.


FINDING OF FACT

Throughout the appeal period, the Veteran's supraventricular tachycardia (and/or paroxysmal atrial fibrillation) has more nearly approximated more than four episodes per year, documented by electrocardiogram (ECG).


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for atrial fibrillation have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 
See 38 U.S.C. § 1155 (2017); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10. 

Where, as here, some issues on appeal arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  However, for the reasons discussed below, the Board finds that a staged rating is not appropriate in this matter.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Finally, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran contends that he should be entitled to a 30 percent rating for his service connected supraventricular tachycardia for the entire period on appeal. During the February 2018 hearing, the Veteran stated that he experienced at least seven (7) episodes documented by ECGs in June and July 2012. Subsequently, he has had more than four (4) episodes per year as documented by ECGs. He stated that he's had his heart shocked several times; five times in June and July 2012. He has been cardioverted at least five times. He also underwent ablation procedures and requires medication to control his symptoms, including Warfarin. 

The record reflects that the Veteran's service-connected supraventricular tachycardia has been rated under Diagnostic Code (DC) 7010, which provides for a 10 percent rating for supraventricular arrhythmia manifested by permanent atrial fibrillation (lone atrial fibrillation), or 1 to 4 episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A maximum 30 percent rating is assigned for supraventricular arrhythmia manifested by paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.

After a careful review of the evidence of record, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's supraventricular tachycardia and atrial fibrillation warrants a 30 percent initial disability rating under DC 7010.  38 C.F.R. §§ 4.7, 4.104.

At the February 2018 hearing, the Veteran submitted medical treatment records containing 7 ECGs from June 2012 and July 2012 that reflect the Veteran had seven distinct episodes of paroxysmal atrial fibrillation. 

The objective medical treatment records corroborate these occurrences. In June 2012, the Veteran was diagnosed with paroxysmal atrial fibrillation, but noted it had been present for the past six years. Echocardiogram reflected that the Veteran had ischemic substrate. The examiner also noted that his ECGs confirmed atrial fibrillation.  He was prescribed Imdur and was provided a CD of his catheter procedure. Two stents were placed in his heart. 

The Veteran returned the next month in July 2012, where he was diagnosed with persistent atrial fibrillation. The Veteran agreed to undergo a trial of electrical cardioversion. The examiner noted an ECG that day showed a rate of 95, atrial fibrillation at resting with inferior infarction. Upon discharge, he was started on anticoagulation medications, including Warfarin. 

A follow up appointment was conducted in August 2012, noting the Veteran underwent cardioversion therapy for atrial fibrillation since the last visit and complained for no further episodes of angina. By September 2012, he was instructed that he could stop Warfarin therapy. 

However, by February 2013, the Veteran reported to his treatment provider that he remained symptomatic, not having episodes as severe as previously, but some palpations brief seconds in duration with a spontaneous onset. 

By March 2013, the Veteran called his treatment provider reporting having experienced three or four episodes recently; one that felt like he had a fast heartbeat, lasting 20 seconds while lying in bed at night. The treatment provider placed an order for a monitor.

In June 2013, the Veteran sustained an additional episode that required emergency room treatment. He was prescribed Sotalol. The Veteran reported that his treating provider instructed that he would remain on his medication for two to three month before performing a second ablation. 

The Veteran sought emergency room treatment/urgent care again in July 2014, August 2014, and October 2014 for atrial fibrillation and supraventricular arrhythmias. After the October 2014 episode, he was placed on a different anticoagulation medication, Rivaroxaban for four weeks, and underwent electrical cardioversion for the third time in December 2014. A Holter device was placed in his heart the same month. Treatment notes reflect he underwent several ablations in 2015 and 2016.

The Veteran was also afforded VA examinations in July 2014, October 2017 and March 2018; all opining that he sustained more than 4 occurrences of supraventricular tachycardia (and/or paroxysmal atrial fibrillation) per year, meeting the statutory criteria to warrant a 30 percent rating.

In the initial July 2014 examination, he was found to have supraventricular arrhythmia as of March 11, 2013. The examiner noted that the Veteran was hospitalized in Steamboat in June 2013 and was found to be in atrial fibrillation requiring cardioversion and placed on Sotalol. Follow up notes indicate it was effective. The veteran stated the he continued to have some palpitations at the time, perhaps 3-4 times per month, lasting 30 seconds to 5 minutes with symptoms of fatigue. He was sent for supraventricular tachycardia therapy; however the Veteran reported that he still gets angina symptoms separate from palpitations. He noted that rest was quickly effective in five to ten minutes when it occurred two to three times per month and he has not sought care at those times, but stated he would if it lasted longer. The episode frequency did not change within the past year. Most importantly, the examiner noted that his atrial fibrillation was intermittent in nature, but that he experienced more than four episodes in the past 12 months. 

The Veteran was afforded a second VA examination in October 2017 was conducted primarily to assess his coronary artery disease; and still, the examiner noted his diagnoses of atrial fibrillation, atrial flutter and supraventricular tachycardia, occurring intermittently (paroxysmal) with more than four (4) episodes in the past 12 months. 

The third VA examination was conducted in March 2018 which is far more detailed. The examiner confirmed the Veteran had a diagnosis of supraventricular cardiac arrhythmias from 2006.  Specifically, he has supraventricular tachycardia and paroxysmal atrial fibrillation. The examiner noted that the Veteran experienced atrial fibrillation and supraventricular tachycardia, intermittently, occurring more than four (4) times within the past 12 month, having symptoms for several seconds. 

Given the detailed account, the Board assigns more weight to the March 2018 VA examiner's opinion.  For some reason, the July 2014 examiner neglected to addresses the seven (7) ECGs that document atrial fibrillation episodes in June 2012 and July 2012. Nevertheless, all three examiners opined that the Veteran experienced symptoms of his atrial fibrillation and supraventricular tachycardia more than four times per year. Moreover, there are references throughout the record clearly confirms that the Veteran has sustained more than four episodes of paroxysmal atrial fibrillation or supraventricular tachycardia in every year since his effective date. Unfortunately, his condition remains uncontrolled despite invasive therapies.

In compliance with Agency regulations, when there is reasonable doubt between the two ratings, as in this case, whether his sustained one to four or four or more episodes per years documented by ECG or Holter monitor, the Veteran must be afforded reasonable doubt for the higher rating in the Veteran's favor. Despite missing some of the physical ECGs, VA records provide results of ECGs by reference and are deemed adequate and sufficient. As such, he is entitled to a 30 percent disability rating for the entire appellate period. 

Thirty percent is the maximum rating available under DC 7010. No other heart condition has bene raised by the evidence, thus, no other diagnostic code pertaining to the disease of the heart is applicable and the Board can point to no other applicable diagnostic code that would afford a higher rating.

Extraschedular Consideration 

Finally, the Board must consider whether an "extraschedular" rating is appropriate when raised before the Board. 

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).


In this case, the Veteran's service-connected supraventricular tachycardia has manifested in symptoms of paroxysmal atrial fibrillation, atrial flutter, and supraventricular tachycardia, more than four times per year. The rating criteria for DC 7010 reasonably encompass the Veteran's symptoms. The Veteran did not complain of any other symptoms not contemplated by the diagnostic code.

Therefore, the Veteran's disability picture is contemplated by DC 7010; the assigned scheduler rating for service connected supraventricular tachycardia is adequate and referral for extra scheduler consideration is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  Furthermore, the Board does not find that this evidence reflects that there was an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014). Accordingly, an extraschedular rating is not warranted. 


ORDER

An initial 30 percent rating for atrial fibrillation is granted, effective July 2, 2012.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


